Citation Nr: 0823733	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected post-traumatic stress disorder 
(PTSD), hypertension, diabetes and residuals of a fracture 
for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the claim of entitlement to service 
connection for erectile dysfunction as secondary to PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim of service connection for erectile 
dysfunction, dated in October 2004, states that his erectile 
dysfunction is secondary to the medication he is taking for 
his service-connected PTSD.  At a hearing before the 
undersigned in May 2008, the veteran indicated that he has 15 
different prescription medications that he takes every day 
for his service-connected disabilities of PTSD, hypertension, 
diabetes and residuals of a left ankle disability.  The 
veteran amended his claim of service connection for erectile 
dysfunction to include hypertension, diabetes and residuals 
of a left ankle disability.  It is noted that service 
connection is in effect for PTSD, rated as 70 percent 
disabling; hypertension, rated as 20 percent disabling; 
diabetes, rated as 20 percent disabling; and residuals of a 
left ankle disability, rated as 10 percent disabling.  

In this regard, it is noted that secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury."  38 
C.F.R. § 3.310(a).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52744 (2006).  The amendment essentially 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

There is evidence in the veteran's medical records that he 
has had erectile dysfunction since September 1998 and has 
sought treatment for his erectile dysfunction.  Given the 
veteran's appellate assertions and the medical records, the 
Board finds that additional development is needed.  A VA 
examination is needed to ascertain whether the veteran's 
nonservice-connected erectile dysfunction was caused or 
aggravated by the medications required for his service-
connected disabilities.  

VA has the authority to schedule an examination when such is 
deemed necessary, and the veteran has an obligation to report 
for that examination.  38 C.F.R. § 3.326 (2007).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the etiology of or 
severity of a disability.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his erectile dysfunction, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

2.  Provide the veteran with a VA 
examination to ascertain whether his 
nonservice-connected erectile dysfunction 
was caused or aggravated by the 
medications he takes for his service-
connected PTSD, hypertension, diabetes and 
residuals of a left ankle disability.  The 
claims folder should be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect that 
the claims folder was reviewed.  The 
examiner should opine whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current erectile dysfunction is caused by 
or aggravated by the veteran's service-
connected disabilities, including 
medications taken for his disabilities.  
The examiner should provide a rationale 
for all conclusions.  

If such aggravation is found, the examiner 
should provide an estimate of the degree 
of disability over and above the degree of 
disability that would exist without the 
aggravation caused by medications taken 
for the service-connected disabilities.  
For example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology 
after the effects of the medications are 
first considered?  The increment should be 
identified and defined in terms of actual 
reported findings on examination.

Note 1:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note 2:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  Readjudicate the issue on appeal based 
on a review of the entire evidentiary 
record.  If the desired benefit is not 
granted, a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the last 
supplemental statement of the case in March 
2008 should be furnished to the veteran and 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


